 In the Matter of SAN MARCos TELEPHONE COMPANY, EMPLOYERandSOUTHWESTERN DIvIsIoN No. 20, COMMUNICATION WORKERS Or.AMERICA, PETITIONERCase No. 16-RC-254.-Decided January 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat San Marcos, Texas, on October 15, 1948, before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the following :FINDINGS OF FACT1.The business of the Employer :The Employer, a Texas corporation with its main office and place ofbusiness in San Marcos, Texas, is engaged in furnishing exclusive tele-phone service in San Marcos and surrounding territory over its ownlines and equipment, as well as long distance telephone service over itsown and connecting lines of the Bell Telephone System.' It is im-possible to make or receive long distance calls in the territory servicedby the Employer unless its facilities are used. Its gross annual re-ceipts during the past few years have amounted to approximately $50,-000, an undetermined portion of which was derived from long dis-Chairman Herzog and Members Houston and Murdock.'Pursuant to an agreement with the Employer,the Bell Telephone System maintains acable of telephone wires connected to the Employer's switchboards in the Employer'sbuilding at San Marcos.81 N. L. R. B., No. 53.314 SAN MARCOS TELEPHONECOMPANY315tance telephoneservice.zThe Employer has over 1,000 subscribers, atleast 300of whom are commercial or non-residential in nature.3Contrary to the contention of the Employer, we find that it isengaged in commerce within the meaning of the National LaborRelations Act 42.The organization involved :The Petitioner, Southwestern Division No. 20, CommunicationWorkers of America, is a labor organization claiming to represent-employees of the Employer.53.The question concerning representation :The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees in the proposed unit until thePetitioner has been certified by the Board.We find that a question affectingcommerceexists concerning therepresentation of employees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitionerseeks aunit of all employees in the traffic and cleri-cal departments of the Employer, including supervisory telephoneoperators, but excluding the Chief Telephone Operator, maintenanceor plant employees, and the supervisor of the clerical department.The Employer contends that the appropriate unit should be limitedto the telephone operators in the traffic department, excluding theChief Telephone Operatorand allsupervisory telephone operators.It argues that the work of the clerical department has been contractedout to an independent contractor and that it no longer has any cleri-cal employees who could be included in any appropriate unit.In accordance with the prevailing custom in the telephone industry,the Employer divides its operations into three departments : traffic,plant, and clerical.All departments are located in the same building.2The Employer maintains seven switchboards-two are devoted exclusively to longdistance calls, three are devoted to local calls only and the remaining two are combinationswitchboards capable of handling long distance and local calls.The record shows that thetwo long distance switchboards are constantly in use, often requiring the assistance of thetwo combination switchboards for long distance calls, and that long distance calls of anInterstate character are frequent.3 Included in such non-residential group are an Army Air field, western Union TelegraphCompany, State Teachers College, and various lumber companies.4 See N.L. if. B. v. Central Missouri Tel.Co., 115 F. (2d) 563 (C. A. 8, 1940);N. L. if. B.V. J. G Boswell Co.,136 F. (2d) 585, 589 (C. A. 9, 1943);Matter of The Elyria TelephoneCompany,63 N. L. R B. 432. The Employer's motion to dismiss the amended petitionon the ground that it is not engaged in commerce under the Act is hereby denied.®The Employer's motion to dismiss the petition on the ground that the Petitioner isnot a labor organization within the meaning of the Act is hereby denied. The recordconclusively establishes that Petitioner is organized for the purpose of dealing withemployers concerning grievances, wages, hours of employment,workingconditions, andothermatters affecting employees, and is thereforea labororganizationwithin themeaning of Section 2 (5) of the Act. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe traffic department is concerned with the actual handling of tele-phone calls, all of its employees being telephone operators.The plantor maintenance department constructs and maintains telephone facili-ties and equipment.The clerical department prepares and sendsbills, takes orders for telephone installation, handles all books andrecords of the Employer, and has charge of the Employer's pay rolls.Recognizing the highly integrated and interdependent characterof the operations of the different departments in the telephone in-dustry, the Board has frequently sanctioned the grouping of clericaland traffic employees in the same bargaining units In view of theforegoing, we conclude that a unit consisting of employees in theclerical and traffic departments is appropriate in this case,? unlessthere is merit to the Employer's contention that its clerical employeesare in fact the employees of an independent contractor.The Employer contends that the entire operations of its clericaldepartment were contracted out in the fall of 1947 to a certified publicaccountant (hereinafter called the Accountant), and that since thenthe two clerks employed in the clerical office have not been its em-ployees but those of the Accountant, an independent contractor.8Prior to the 1947 arrangement, the clerical office was admittedlyoperated as a direct function of the Employer.The Accountant,before that time, performed accounting and auditing services forthe Employer and had charge of its books and billing.He was paida fixed monthly sum and supervised the two clerks in the Employer'sclerical department.The latter were paid directly by the Employerand were during this period admittedly its employees.9In the fall of 1947, the Employer entered into anoralarrange-ment with the Accountant,10 under which the Accountant pays thetwo clerks, deducts their withholding income taxes, and pays socialsecurity taxes with respect to their services.At the end of eachmonth, the Accountant submits a bill to the Employer listing theamount of time spent by, and the wages paid to, the two clerks andthe amount of office supplies purchased during that period.The Em-ployer then reimburses the Accountant for such expenditures, and,8Matter of Southwestern Associated TelephoneCo., 76 N. L. R B 110.5 ,Matter ofSouther it Bell Telephone & TelegraphCo., 55 N. L. It. B. 1058.In Case No 16-R-2137, a proceeding involving this same Emplo'ei, the Board, onApril 9, 1947, found that the traffic and clerical employees constituted an appropriateunit and certified the Southwestern Telephone Workers Union, N. F. T. W , the predecessorof the instant Petitioner, as the exclusive bargaining agent for such employees.No con-tract appears to have been entered into by the parties following such certification.8Section 2 (3) of the amended Act provides that "the term `employe' . . . shall notinclude.any individual having the status of an independent contractor . .8The two clerical employees were included in the unit found appropriateIn the Boardproceeding noted hereinbefore,supra, n. 710This agreement is apparently terminable at the will of either party. SAN MARCOS TELEPHONE COMPANY317in addition,pays the Accountant a fixed monthly sum for his own sere-,ices.11The Clerksperform the same services in the same office ofthe Employer as before the 1947 agreement.The Accountant main-tains his own office, but performs the Employer's work at the Em-ployer's office as well as at his own office.Although he performsaccounting and auditing services for otherbusinessconcerns, he de-votes aportion of each day to the Employer's work.The Act, as previously noted, excludes an "independent contractor"from the category of "employee."The legislative history, in thisconnection, shows that Congress intended to give the term "inde-pendent contractor" its conventional meaning, following the ordi-nary common-law test, namely the "right of control." 12Under thisdoctrine, an employee relationship, rather than that of an independentcontractor, exists where the person for whom the services are per-formed reserves the right (even if not exercised) to control the man-ner and means by which the result is accomplished.13The facts andcircumstances from which possession of such power to control maybe determined vary from case to case, and are dependent in largemeasureupon the nature of the functions in question and the degreeto which the possibility of detailed supervision is present in suchfunctions.14Thus, ordinary manual labor requiring little discretionis capable of being supervised in each minute detail.The practice ofa certified public accountant, lawyer, doctor, or other professionalperson, however, requires the exercise of discretion with respect tothe precise manner of performance of his work.Under such cir-cumstances, the courts have shifted their investigation of the degreeof control over the specific details of the work to an analysis of thedegree to which the professional person has become integrated intothe operating organization of the employing unit.15As seen above,11The Accountant was paid a greater monthly sum before the 1947 arrangement, sincehe apparently did more of the Employer'swork himself at that time.12SeeMatter of Steinberg&Co , 78 N L. It.B. 211.13Singer ManufacturingCo v. Rahn,132U S 518(1889).14United States v. Vogue,145 F.(2d) 609,611 (C. A. 4th, 1944) ;Peasley v.Murphy,381 111 187,44 N. E 2d 876,880 (1942) ;Ryan v. Farrell,208 Cal 200,280 Pac. 945,946 (1929)15West VirginiaCoal and Coke Corp. V. State Compensation Com'r,116 W. Va. 701,182 S E 826,(1935);Bernstein v. Beth Israel Hospital,236 N. Y.268, 140 N. E. 694(1923),Matter ofSteinberg&Co.,78 N L. R B 211, 223; see also,I.R B. Cum. Bul.1939-1,Jan-June 1939,S. S. T. 363, p. 291,where the Bureau of Internal Revenue iniuling on the employee status of certain physicians stated: "It is the opinion of theBureau thatthe 0 Clinichas the right to exercise,and does exercise,such control anddirection over the manner and means in which the associate physicians perform theirduties as establishes the relationship of employer and employee.Such control anddirection,although not as detailed perhaps as in the case of other employees performingservices of a different character, requiring detailed control,is such as is necessary in i mewof the character of the work.It is accordingly held that the five associate physiciansperforming service under the stated circumstances are employees of the 0 Clinic for thepurposesof Title VIIIand IX of the Social Security Act." 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe clerical operationsinvolvedare an integraland functional partof the communication service that the Employer holds itself out toperform for the general public.-Upon the basis of the foregoing facts, particularly the close integra-tion of the Employer's clerical department with its other departments,the inclusion of the clerks in the unit previously found appropriateby the Board, the manner in which the clerks are paid, the paymentof the Accountant on the basis of a fixed monthly sum thus not sub-jecting him to the risk of loss, the continuing character of the serv-ices performed, the power of the Employer summarily to end therelationship without subjecting itself to liability and the fact that atthe present time, as before the 1947 arrangement, the clerks workingunder the Accountant perform their duties on the Employer's premisesand with the Employer's equipment, we find that the Accountant isnot an independent contractor 17 and that the clerks are employees ofthe Employer."We shall therefore include the latter in the unit. is16 SeeMatter of Interstate TelephoneCo., 77 N. L It.B 637 ;Matter of People's TelephoneCorp.,69 N. L. R. B. 540;Matter of West Coast TelephoneCo., 66 N. L. R B. 1073.17Even assuming,as the Employer contends,that the Accountant has the sole right ofhire and discharge of the clerks involved,this does not in and of itself compel a findingthat an independent contractual relationship exists.Such a factor is merely one of theelements,not In itself controlling,to be considered in determining the existence of anemployer-employee relationship.Linstead v. Chesapeake&Ohio Railway Company,276U S 28,34 (1928).Nor does the fact that both the Employer and the Accountantconsider the relationship created by the 1947 agreement to be that of an independentcontractor,or the fact that the Accountant assumes the responsibility of handling with-holding income and Social Security Tax payments,have any controlling effect.RutherfordFood Corp.vMcComb,331 U. S. 722, 729 (1947) ;Matter of Southwestern AssociatedTelephoneCo., 76 N. L. It. B.1105, 1115.Attempts to"label" a relationship createdunder a contract have never been afforded any degree of finality.Rather, it is settledthat the nature of a relationship created under a contract must be determined by aconsideration of all the relevant facts and circumstances.Gulf Refining Co. v. Brown,93 F (2d)870 (1938).18 In the alternative,the Employer urges that even If the clericals are held to be itsemployees,they should not be included in the unit on the ground that such clerks are"professional employees"within the meaning of the Act.This contention is rejectedsince the record shows that these employees perform routine bookkeeping and clericalduties,clearly not professional work within the meaning of the Act. SeeMatter ofInter-Mountain Telephone Co.,79 N. L. R. B. 715."The Employer citesMatter of SouthwesternAssociatedTelephone Company,76 N. L.R. B. 1105, in support of its contention that the Accountant performs his work as an inde-pendent contractor.That case is clearly distinguishable on its facts from the instantsituation.Thus, unlike the Accountant here involved,the agents in theSouthwesterncase,who operated switchboard exchanges in rural and thinly populated communities,were appointed on the basis of written contracts of limited duration whose terms specificallyprovided that the agents were to act as independent contractors;with few exceptions, theagents paid the salaries of their assistants,as well as all expenses for heating,lighting,and servicing,without being reimbursed therefor by the company;they were requiredto perform at their own expense-without reimbursement by the company-allwork in-volved in the making and accepting of contract orders and the collection of revenuesresulting therefrom;the agents'assistants were not former employees of the companywho had performed the same services prior to execution of the agency agreement,but weregenerally procured from within the agents'immediate families;and, as stressed by theBoard, the agents were,with few exceptions,not paid a fixed monthly sum but were paid SAN MARCOS TELEPHONE COMPANY319The Accountant, however, will be excluded,inasmuch as he is clearlya supervisor within the meaning of the Act.There remains for consideration the question of the supervisorystatusof the two employees classified as "supervisory telephone oper-ators."The Petitioner would include these two operators in the unit.The Employer would exclude them as supervisors.The record indicates that when the Chief Telephone Operator is offduty, these two operators, or in their absence, an operator with themost seniority, have nominal charge over the telephoneoperators.The authority of these individuals, however, is limited to solving oper-ational problems.They have no authority to originate orders, butare required to follow the work schedules set up by the Chief TelephoneOperator.Unlike the Chief Telephone Operator, they have neverhired, discharged, or disciplined any of the telephone operators. Itis clear that, despite theirclassification,the only supervision thesetwo supervisory operatorsexerciseis of a routine nature.Accord-ingly, we shall include the two supervisory telephone operators in theunit 20We therefore find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: all employees in thetraffic and clerical departments of the Employer, including super-visory telephone operators, but excluding maintenance employees, theAccountant, the Chief Telephone Operator, and all othersupervisorsas defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, asamended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sinceaccording to a schedule based upon the amountof revenuecollected by them and thenumber of telephones and stations serviced by the exchange.20 SeeMatter ofOhioTelephone ServiceCo.,72 N. LR. B. 488. 320DECISIONS OF NATIONALLABOR RELATIONS BOARDquit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Southwestern Division No. 20, Communication Workers ofAmerica.